Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Parks et al. (US 2017/052011), as discussed in the action dated 3/3/22.
The prior art of record fails to disclose, alone or in combination, the key features of “the male connector end comprises a centrally oriented knob connector and at least one phasing protrusion spaced apart from the knob connector; the female connector end comprises a central bore and a plurality of spaced-apart phasing holes surrounding the central bore; and the male connector end is adapted to interconnect with the female connector end of the first or second component at various phase angles corresponding to the phasing holes” in combination with the other limitations currently presented in the combination of claim 4.
The prior art of record fails to disclose, alone or in combination, the key features of “the male connector end comprises a centrally oriented knob connector and at least one phasing protrusion spaced apart from the knob connector; the female connector end comprises a central bore and a plurality of spaced-apart phasing holes surrounding the central bore; and the male connector end of the first component is adapted to interconnect with the female connector end of the second component at various phase angles corresponding to the phasing holes” in combination with the other limitations currently presented in the combination of claim 15.
The prior art of record fails to disclose, alone or in combination, the key features of “the male connector end comprises a centrally oriented knob connector and at least one phasing protrusion spaced apart from the knob connector; the female connector end comprises a central bore and a plurality of spaced-apart phasing holes surrounding the central bore; and the male connector end of the first component is adapted to interconnect with the female connector end of the second component at various phase angles corresponding to the phasing holes” in combination with the other limitations currently presented in the combination of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676